Citation Nr: 0522987	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  99-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.  He died in June 1995.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for the 
cause of the veteran's death and entitlement to Dependents' 
Educational Assistance pursuant to Chapter 35, Title 38, 
United States Code.

In July 2002, the Board remanded the case to the RO for 
further appellate consideration.  As noted in the prior 
remand, the appellant was the veteran's surviving spouse at 
the time that the rating decision denying the benefit sought 
on appeal was rendered.  However, in November 2001, her 
representative informed VA that she had remarried and desired 
to pursue her appeal for benefits for the period prior to her 
remarriage.  

While the case was on remand at the RO, a rating decision was 
promulgated in May 2005 establishing basic eligibility to 
Dependents' Educational Assistance from June 17, 1995.  This 
constitutes a total grant of the benefits sought on appeal 
with respect to this issue.  However, issue of entitlement to 
service connection for the cause of the veteran's death 
remains on appeal.

The Board also notes that in a July 2005 statement, the 
appellant's representative informed the Board that the 
appellant desired to appear before the Board, but only if 
this could be accomplished through a teleconference at the VA 
Medical Center in Albany, New York.  The Board provides 
personal and videoconference hearings at the RO's in Buffalo, 
New York and New York, New York, something the representative 
certainly knows.  The Board does not provide personal, 
videoconference, or teleconference hearings at the VA Medical 
Center in Albany, New York.  That being the case, the Board 
has concluded that the appellant does not desire to be 
scheduled for a Board hearing.


FINDINGS OF FACT

1.  The veteran died in June 1995 as a result of 
cardiopulmonary collapse due to or as a consequence of end 
stage cardiomyopathy and severe arteriosclerotic heart 
disease (ASHD); cerebrovascular accident (CVA) was a 
significant contributory cause of death.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, which was 
evaluated as 100 percent disabling.

3.  Neither heart disease nor cerebrovascular disease was 
present in service, manifested within one year following the 
veteran's separation from active duty, or etiologically 
related to service or service-connected PTSD.   




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the appellant was provided with the 
notice required by the VCAA and the implementing regulations 
by letter dated in January 2004.  VA informed her of the 
evidence required to substantiate her claim, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  Although VA has not 
specifically requested the appellant to submit all pertinent 
evidence in her possession, it has informed her of the 
evidence that would be pertinent and requested her to submit 
such evidence.  

Moreover, all pertinent, available evidence pertaining to the 
appellant's claim has been obtained.  In connection with her 
appeal, the RO obtained VA medical opinions addressing the 
cause of the veteran's death.  The appellant has not 
identified any additional evidence or information that could 
be obtained to substantiate her claim and the Board is also 
unaware of any such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated evidential development, the RO 
readjudicated the appellant's claim.  There is no indication 
or reason to believe that the RO's decision would have been 
different had the claim not been adjudicated prior to the 
provision of the required notice.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

Private medical records dated from September 1991 to April 
1995 show that the veteran had heart disease to include 
cardiac myopathy and was totally disabled as a result.  Dr. 
John L. Glenn, the veteran's private primary care physician, 
noted in a March 1992 statement that he had been treating the 
veteran since September 1991 for congestive heart failure and 
pulmonary edema.  In a letter dated in September 1993, Dr. 
Denis P. Manor, the veteran's private cardiologist, noted 
that the veteran had been recently hospitalized for heart 
failure.  Heart transplantation was to be considered if his 
symptoms progressed.  

The veteran was afforded a VA PTSD examination in November 
1993.  It was noted that the veteran took medication for 
heart disease and PTSD.  He had not worked since 1991 due to 
PTSD.  On examination, he was irritable, anxious, agitated, 
and hypervigilant.  He was initially angry, belligerent and 
somewhat diffident before later becoming more cooperative.  

Service connection for PTSD was awarded by rating action 
dated in June 1994.  An initial disability evaluation of 100 
percent was assigned for the veteran's PTSD.

The veteran's death certificate notes that he died at a 
private residence in June 1995 with an immediate cause of 
death of cardiopulmonary collapse due to or as a consequence 
of end stage cardiomyopathy and severe arteriosclerotic heart 
disease (ASHD).  The veteran's cardiopulmonary collapse had 
an approximate acute onset while his cardiomyopathy had an 
onset 4 years prior to death and his ASHD had an onset of 10 
years prior to death.  A CVA was noted to be another 
significant condition contributing to the veteran's death, 
but not related to the immediate cause of death.  The CVA 
occurred 14 months prior to death.

The appellant, in various statements, noted that the veteran 
experienced anxiety, depression, panic attacks, and 
nightmares.  He was quite moody and anything could trigger 
his temper.  She felt that his PTSD contributed to his death.  

Dr. Glenn opined in a July 1998 statement that the veteran's 
PTSD "may have been a contributory factor" in his death. 

At a February 2000 hearing before hearing officer at the RO, 
the appellant's representative noted that studies in the 
Annals of Behavior Medicine had found abnormal 
electrocardiogram results in 28 percent of veterans with PTSD 
compared to 15 percent for veterans overall.  The appellant 
had lived with the veteran for 17 years.  He was in a 
constant state of agitation and fatigue.  He was very 
depressed and the depression led to violence.  He cried a lot 
and had difficulty concentrating.  He would isolate himself 
and had difficulties with rage.  He was anxious and in a 
constant state of stress.  He complained of chest pains and 
shortness of breath during stages of anxiety and rage.  He 
had daily temper tantrum spasms.  The appellant acknowledged 
that the veteran first experienced heart problems in 1991 but 
she believed that his heart disease was related to his PTSD.  

The appellant subsequently submitted an undated newspaper 
article apparently from USA TODAY noting that Vietnam 
veterans with PTSD ran a risk of heart disease that was three 
times that of veterans without PTSD.  The article further 
notes that the executive director of the National Center for 
Post-Traumatic Stress Disorder felt that the cited studies, 
while suggestive, were not conclusive.  

Pursuant to the Board's July 2002 Remand, the RO obtained a 
VA medical opinion in July 2004.  The opining physician 
reviewed the veteran's claims folder, service medical 
records, a letter from the veteran's physician, and newspaper 
articles submitted by the appellant.  It was noted that the 
veteran's records revealed a diagnosis of idiopathic dilated 
myocardiopathy with subsequent hospitalizations for 
congestive heart failure.  However, his medical records show 
that his coronary arteries were relatively free of disease 
suggesting an absence of significant atherosclerotic 
cardiovascular disease.  The examiner noted that, despite the 
veteran's PTSD, the medical records show no elevations in his 
blood pressure or baseline heart rate which might be 
reflective of this stress.  It was noted that idiopathic 
cardiomyopathy is so named because the exact etiology is 
undetermined.  The examiner concluded by noting that the 
medical evidence did not indicate that the veteran had 
significant atherosclerotic heart disease or significant 
atherosclerotic cerebrovascular disease as demonstrated in 
the studies of records nor was a specific toxin to which the 
veteran might have been exposed as a part of military service 
identified.  It was therefore opined that it was not as least 
as likely as not that the veteran's death was caused by his 
military service or worsened by it. 

The appellant submitted various articles from the Internet 
suggesting a link between heart disease and feelings of anger 
and hostility and noting that the New York Academy of 
Medicine indicated that those with PTSD are at an increased 
risk. 

In April 2005, the VA physician that proffered the July 2004 
opinion noted that the veteran had little evidence of 
atherosclerotic heart disease and died of idiopathic 
cardiomyopathy.  The veteran had no risk factors for the 
development of atherosclerotic cardiovascular disease and the 
putative causes of idiopathic myocardiopathy do not include 
stress disorders or the medications used to treat them.  
Therefore, it was "NOT as least as likely as not that the 
veteran's death was caused or chronically worsened by [his] 
service-connected PTSD." (Emphasis in original).


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury.  Where 
the service-connected disability affects vital organs as 
distinguished from muscular or skeletal functions and was 
evaluated as 100 percent disabling, debilitation may be 
presumed.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  

Where a veteran served for at least 90 days during a period 
of war and manifests cardiovascular disease or a CVA to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

At that the time of the veteran's death, service connection 
was in effect for PTSD, rated as 100 percent disabling.  The 
veteran's death certificate lists his immediate cause of 
death as cardiopulmonary collapse due to end stage 
cardiomyopathy and severe ASHD and identifies a CVA as a 
contributory cause of death.  There is no medical evidence 
suggesting that any heart disease or cerebrovascular disease 
was present in service or until many years thereafter.  

The appellant asserts, however, that the veteran's heart 
disease was etiologically related to his service-connected 
PTSD.  While the appellant submitted various media stories 
linking PTSD and heart disease, they do not directly address 
the facts of this case.  In addition, while Dr. Glenn opined 
that the veteran's PTSD may have contributed to his death, he 
did not assess the likelihood of such a relationship or 
provide the rationale for his opinion.  The law requires a 
greater degree of certainty than this sort of speculation in 
medical evidence that is used to decide the merits of a claim 
for VA benefits.  See 38 C.F.R. § 3.102 (2004); cf. also 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The Court has 
held that a medical opinion expressed in terms of "may," 
also implies "may or may not" and is too speculative to 
establish a plausible claim.  Bostain v. West, 11 Vet. App. 
124, 127 (1998), see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

Moreover, the opinion provided by a VA physician in July 2004 
and in an April 2005 addendum, is clearly against the claim.  
The Board has found this opinion to be the most probative 
evidence concerning whether the veteran's PTSD played a 
material causal role in his death.  In this regard, the Board 
notes that the opinion addresses the specific circumstances 
in this case, is based upon a review of the veteran's 
pertinent medical history, as documented in the claims 
folder, and is properly supported.  

The Board does not intend to suggest that the veteran's PTSD 
was not severe.  It was 100 percent disabling, as reflected 
in the assigned rating.  Never the less, it did not involve a 
vital organ, it was not certified as a significant 
contributory cause of death, and there is no medical evidence 
indicating that it resulted in debilitation and rendered the 
veteran materially less capable of resisting the effects of 
heart disease or cerebrovascular disease.  

Accordingly, the Board concludes that a clear preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

	
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


